 8:13-cr-00137-JMG-MDN Doc # 118 Filed: 07/08/20 Page 1 of 1 - Page ID # 231



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           8:13CR137
     vs.
                                                       ORDER
PATRICK JOHN KEENAN,

                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to              Continue    Final
           Dispositional Hearing (filing 117) is granted.

     2.    Defendant Patrick John Keenan’s violation of supervised release
           hearing is continued to September 17, 2020, at 11:00 a.m., before
           the undersigned United States District Judge, in Courtroom No.
           1, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
           Omaha, Nebraska. The defendant shall be present at the hearing.

     Dated this 8th day of July, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
